United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Maspeth, NY, Employer
________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket Nos. 18-1751 and 19-0792
Issued: May 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 17, 2018 appellant, through counsel, filed a timely appeal from an
August 17, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards assigned Docket No. 18-1751. On January 8, 2019 appellant,
through counsel, filed a timely appeal from a December 7, 2018 merit decision of OWCP, to which
the Clerk of the Appellate Boards assigned Docket No. 19-0792. Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issue are: (1) whether appellant has met his burden of proof to establish that the
acceptance of his claim should be expanded to include cervical, lumbar, thoracic conditions and
additional right hand and shoulder conditions as causally related to his accepted employment
injuries; and (2) whether appellant has met his burden of proof to establish a recurrence of total
disability commencing April 18, 2018 causally related to his accepted employment-related
injuries.
FACTUAL HISTORY
On February 28, 2018 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim (Form CA-2) for injuries resulting from continued use of his right shoulder, back,
neck, elbow, and hands while performing his repetitive work duties.3 He noted that he first became
aware of his conditions and their relationship to his federal employment on January 29, 2018.
Appellant stopped work on February 8, 2018 and returned to part-time, light-duty work on
February 21, 2018. He stopped work again on April 18, 2018 and has not returned to work. On
May 24, 2018 OWCP accepted the claim for right hand and shoulder sprains.
OWCP subsequently received a letter dated May 2, 2018 from Dr. Barry M. Katzman, an
attending Board-certified orthopedic surgeon, to counsel. Dr. Katzman indicated that he first
examined appellant on May 11, 2016. He noted a history of appellant’s accepted February 16,
2016 and January 29, 2018 employment injuries and medical treatment. Dr. Katzman noted that
he had reviewed appellant’s medical records. He discussed findings on physical examination and
provided an impression of cervical disc herniations, status post left shoulder surgery, and right
shoulder, left elbow and knee, and bilateral wrist sprains. Dr. Katzman opined that appellant’s
conditions were causally related to the accepted February 16, 2016 and January 29, 2018 workrelated injuries. He recommended cervical surgery.
In a report dated April 25, 2018, Dr. Tanzania Khan, a pain medicine specialist, noted a
history that appellant sustained a traumatic back injury three months prior related to his
performance of repetitive activity at work. She reported physical examination findings and
provided an assessment of lumbar radiculopathy and lumbago.
A May 10, 2018 lumbar magnetic resonance imaging (MRI) scan report by
Dr. Francisco A. Delara, Jr., a diagnostic radiologist, provided an impression of multilevel
degenerative annular bulges identified at L2-3, L3-4, and L4-5 with mild-to-moderate central canal
stenosis at L3-4 and L4-5, and narrowing of the lateral recesses at L3-4 and L4-5. Dr. Delara also
provided an impression of small superimposed right extra foraminal disc protrusion at L2-3 that
nearly contacts the exiting right L2 nerve root. He further provided an impression of foraminal
narrowing at L2-3 through L4-5.

3

The record indicates that appellant has a prior claim for a February 16, 2016 traumatic injury, assigned OWCP
File No. xxxxxx484. OWCP accepted that claim for cervical and left shoulder sprains and right hand and left knee
contusions.

2

Dr. Khan, in a May 23, 2018 report, indicated that appellant had undergone a lumbar MRI
scan and an electromyogram (EMG). She reexamined him and provided an assessment of lumbar
disc displacement, spondylosis, and spinal stenosis, and lumbosacral degenerative disc disease.
Dr. Khan reiterated her assessment of lumbar radiculopathy. She responded “yes” to the question
of whether the diagnosed conditions were caused by appellant’s history of injury. Dr. Khan
advised that he was totally disabled.
OWCP, by letter dated June 7, 2018, referred appellant, together with a statement of
accepted facts, the case record, and a set of questions, to Dr. Jeffrey Guttman, a Board-certified
orthopedic surgeon, for a second opinion to determine the nature and extent of his injury-related
medical residuals and disability and to determine whether any additional conditions were causally
related to the accepted employment injuries.
Dr. Khan continued to treat appellant. In a duty status report (Form CA-17) dated May 23,
2018 and an attending physician’s report (Form CA-20) dated May 29, 2018, she noted a history
of the accepted employment injuries. Dr. Khan diagnosed spinal stenosis at L2-3, L4-5 and
restated her diagnoses of lumbar disc displacement, lumbosacral spondylosis derangement, lumbar
disc displacement, stenosis, degenerative disc disease, and radiculopathy. In the Form CA-17
report, she advised that the diagnosed conditions were due to the accepted employment factors. In
the Form CA-20 report, Dr. Khan checked a box marked “yes” indicating that the diagnosed
conditions were caused by the described employment activity. She related that appellant’s
conditions were likely related to repetitive lifting, pushing, bending, and twisting while moving
parcels. In both reports, Dr. Khan advised that appellant was unable to work and listed his physical
restrictions. She indicated that his disability began on January 29, 2018. In a May 29, 2018 work
capacity evaluation (Form OWCP-5c), Dr. Khan indicated that appellant was unable to work due
to pain and numbness along his lower back and leg that limited his daily functions of standing,
sitting, walking, and lifting.
In a thoracic spine x-ray report dated May 7, 2018, Dr. Baik H. Kang, a Board-certified
diagnostic radiologist, noted an impression of levoscoliosis of the thoracic and lumbar spines and
degenerative disc disease at L2, L3, L4, and osteoarthritis with muscle spasm.
OWCP received additional reports dated May 16 and 31, 2018 from Dr. Katzman who
diagnosed right shoulder sprain, cervical and lumbar radiculopathy, right elbow lateral
epicondylitis, right hand strain, thoracic back pain, muscle spasm, cervical spondylosis, and right
wrist sprain. Dr. Katzman advised that appellant was totally disabled from work and listed his
physical restrictions. In a Form CA-17 report date May 31, 2018, he indicated that appellant’s
thoracic back pain and muscle spasm were due to the January 29, 2018 employment injury. In a
May 31, 2018 Form CA-20 report, Dr. Katzman placed a check in a box marked “yes” indicating
that appellant’s diagnosed right shoulder, elbow, and hand conditions were caused by repetitive
overhead work. He advised that appellant was totally disabled from September 18, 2018 to the
date of his examination. In a Form OWCP-5c dated May 31, 2018, Dr. Katzman explained that
appellant was unable to work because he was still recovering from his injuries. In a disability
certificate dated May 31, 2018, he advised that appellant was totally incapacitated for work from
May 26 through June 27, 2018.

3

In a report dated May 21, 2018, Dr. Peter Perdik, a Board-certified internist, indicated that
nerve conduction velocity (NCV) and EMG study revealed evidence of a mild peroneal motor
peripheral neuropathy predominantly affecting the bilateral lower extremity and bilateral L4-5
radiculopathy. In reports dated May 7, 10 and 16, 2018, he examined appellant and diagnosed
lumbar radiculopathy on the right at L2-3 and L3-4, strain of the muscle and tendon of unspecified
wall of the thorax, multilevel disc bulges on the right lumbar spine, and right L2 nerve
impingement.
Dr. Narayan B. Paruchuri, a Board-certified diagnostic radiologist, performed an MRI scan
of the right shoulder on June 5, 2018. He provided an impression of intermediate grade partialthickness bursal surface tear of the posterior ﬁbers of the supraspinatus tendon. Dr. Paruchuri also
provided an impression of intermediate grade interstitial tear of the anterior ﬁbers of the
subscapularis tendon and cyst in the myotendinous junction.
A report dated June 15, 2018 by Dr. Steven Ross, a Board-certified neurologist, was
received. He noted a history that appellant was status post a January 29, 2018 work-related injury
and that he sustained work-related injury in February 2016. Dr. Ross reported findings on physical
examination and provided an impression that appellant was status post a January 29, 2018 workrelated overuse injury resulting in cervical, thoracic, and lumbar myofascial derangement with
lumbar disc bulges, lumbar radiculopathy, and right shoulder pain. He advised that appellant was
markedly partially disabled.
Reports dated June 28 and 29 and July 17 and 19, 2018 were received from appellant’s
physical therapist.
Reports dated April 6 and June 15, 2018 by Dr. Jason M. Gallina, a Board-certified
orthopedic surgeon, noted appellant’s accepted February 16, 2016 employment injury and
discussed findings on physical and neurological examination and diagnostic testing. He provided
an assessment of neck pain and left greater than right radiating arm pain.
In a June 27, 2018 report, Dr. Katzman reexamined appellant and reiterated his diagnoses
of right shoulder sprain, cervical radiculopathy, and right elbow lateral epicondylitis.
Dr. Guttman, in a medical report dated July 26, 2018, described a history of appellant’s
accepted employment injuries and reviewed medical records. He discussed findings on physical
examination and diagnosed status post cervical and lumbar radiculopathy, status post right
shoulder, elbow, and wrist sprains. In response to OWCP’s questions, Dr. Guttman indicated that
the accepted right hand and right shoulder sprains were resolving. He noted that there were no
subjective complaints that did not correspond with his objective ﬁndings. Dr. Guttman further
noted that appellant had a prior accident and injured his neck, back, left shoulder, and right hand
and elbow. Appellant also had prior left shoulder surgery. Dr. Guttman advised that appellant’s
other diagnosed conditions were causally related superimposed upon preexisting conditions. He
did not suffer from any concurrent nonwork-related conditions. Dr. Guttman indicated that
appellant’s preexisting conditions were temporarily aggravated by his employment and were
resolving. He further indicated that appellant was temporarily moderately disabled due to his
accepted conditions. Appellant was not currently disabled from other nonwork-related preexisting
or subsequent conditions. Dr. Guttman advised that appellant had not reached maximum medical

4

improvement. Appellant could return to sedentary light-duty work with restrictions, eight hours a
day. Dr. Guttman noted that appellant’s September 29, 2016 left shoulder arthroscopy,
debridement of the labrum and rotator cuff, bursectomy, and subacromial decompression
sufﬁciently addressed an accepted work condition. He maintained that the requested cervical spine
surgery, C5-6 and C6-7 anterior cervical discectomy, and fusion were not medically necessary.
Dr. Guttman explained that this injury was superimposed upon a preexisting injury. He
recommended a series of two lumbar spine epidural steroid injections. Dr. Guttman indicated that
appellant’s prognosis was good and there were no specific problems hindering his recovery.
OWCP, by decision dated August 17, 2018, denied the expansion of the acceptance of
appellant’s claim to include the additional conditions. It found that the medical evidence of record
did not contain a rationalized opinion explaining how appellant’s diagnosed conditions were
caused or contributed to by the accepted employment conditions.
By a second decision dated August 17, 2018, OWCP expanded the acceptance of
appellant’s claim to include left shoulder, elbow, and wrist sprains, right wrist sprain, and right
and left shoulder derangement.
Appellant filed a notice of recurrence (Form CA-2a) on September 7, 2018 alleging that he
continued to experience symptoms of his January 29, 2018 work-related conditions on April 18,
2018, the date he stopped work. In support of his claim, he submitted reports from Dr. Ross. In a
Form CA-20 report dated April 17, 2018, Dr. Ross again related a history of the January 29, 2018
employment injury. He diagnosed right shoulder derangement and reiterated his diagnoses of
cervical/thoracic/lumbar spine myofascial derangement. Dr. Ross placed a check in a box marked
“yes” indicating that the diagnosed conditions were caused or aggravated by the described
employment activity. He explained that repetitive use of both shoulders and overhead work caused
the diagnosed conditions. Dr. Ross advised that appellant was totally disabled commencing
April 18, 2018. In a Form CA-17 report dated April 17, 2018, he again opined that appellant’s
cervical/thoracic/lumbar spine and right shoulder derangement were due to his accepted
January 29, 2018 employment injury. Dr. Ross indicated that appellant was unable to work. In a
Form OWCP-5c dated April 17, 2018, he restated his cervical, thoracic, and lumbar spine and right
shoulder diagnoses and opinion on appellant’s disability status. Dr. Ross also listed appellant’s
physical restrictions.
Appellant submitted a report dated April 18, 2018 from Dr. Katzman, who again diagnosed
right shoulder sprain, cervical radiculopathy, right elbow lateral epicondylitis, and right hand
strain. Dr. Katzman also reiterated his opinion on causal relationship. He advised that appellant’s
complaints were causally related to the January 29, 2018 employment injury superimposed on his
previous right shoulder injury.
In subsequently received reports dated August 1 and September 12, 2018, Dr. Katzman
continued to diagnose right shoulder sprain, cervical radiculopathy, right elbow lateral
epicondylitis, and right hand strain.
By development letter dated October 30, 2018, OWCP advised appellant of the
deficiencies of his recurrence claim by explaining the type of factual and medical evidence
required and provided a questionnaire for his completion. It afforded him 30 days to respond.

5

On November 21, 2018 appellant responded to OWCP’s questionnaire. He noted that he
experienced a spontaneous change for the worse in his symptoms and nature and extent of his
work-related condition without an intervening cause. Appellant related that he continued to
experience symptoms of his work-related medical condition which resulted in work restrictions.
He maintained that his claim was not for a new occupational disease or traumatic injury due to his
worsening work-related condition without an intervening cause. Appellant further maintained that
he had continuing symptoms of his original injury from the time of this injury through the date of
his alleged recurrence. He indicated that he had not sustained any other injuries or illnesses on or
off work since his original injury. Appellant also had no hobbies and/or activities that may have
affected his work-related condition.
By decision dated December 7, 2018, OWCP denied appellant’s claim for a recurrence of
disability, finding that the medical evidence of record was insufficient to establish a material
change or worsening of his accepted conditions without an intervening cause.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.4
Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.5 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include cervical, lumbar, thoracic conditions and
additional right hand and shoulder conditions as causally related to his accepted employment
injuries.

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

6

In a May 2, 2018 report, appellant’s physician, Dr. Katzman, noted a history of appellant’s
accepted employment injuries and his prior accepted February 16, 2016 employment injuries. He
provided examination findings and an impression of cervical disc herniations, status post left
shoulder surgery, and right shoulder, left elbow and knee, and bilateral wrist sprains. Dr. Katzman
opined that the diagnosed conditions were causally related to the accepted February 16, 2016 and
January 2018 work-related injuries. He recommended cervical surgery. Other reports from
Dr. Katzman dated May 16 and 31, 2018 diagnosed cervical and lumbar radiculopathy, right elbow
lateral epicondylitis, right hand strain, thoracic back pain, muscle spasm, cervical spondylosis, and
right wrist sprain. In a May 31, 2018 narrative report, he opined that the diagnosed conditions
were due to the accepted January 29, 2018 employment injury. The Board finds that, although
Dr. Katzman supported causal relationship in his May 2 and 31, 2018 reports, he did not provide
medical rationale explaining the causal relationship between appellant’s diagnosed conditions and
recommended surgery to the accepted work injuries.8 In a May 31, 2018 Form CA-20 report,
Dr. Katzman checked a box marked “yes” indicating that appellant’s diagnosed conditions were
caused by the accepted employment injuries. He advised that appellant was totally disabled from
September 18, 2018 to the date of his examination. The Board has held that a report that addresses
causal relationship with an affirmative checkmark, without medical rationale explaining how the
employment injuries caused or aggravated the diagnosed condition, is of diminished probative
value and insufficient to establish causal relationship.9 Dr. Katzman failed to offer medical
rationale explaining how appellant’s diagnosed cervical, lumbar right elbow, hand, and wrist,
thoracic back conditions and disability were caused or aggravated by the accepted employment
factors. In his remaining reports, he addressed appellant’s right shoulder and elbow and cervical
conditions and medical treatment, but failed to offer an opinion stating that the diagnosed
conditions and disability were caused or contributed to by the accepted employment injuries.10
Thus, this evidence is therefore insufficient to meet appellant’s burden of proof.11
In her April 25, 2018 report, Dr. Khan diagnosed lumbar radiculopathy and lumbago, but
failed to provide an opinion finding that the diagnosed conditions were caused or contributed to
by the accepted employment injuries. As there is no opinion on causal relationship, this report is
of no probative value.12 Other reports from Dr. Khan dated May 23 and 29, 2018 diagnosed spinal
stenosis at L2-3 and L4-5, lumbar disc displacement, lumbosacral spondylosis derangement,
lumbar disc displacement, stenosis, degenerative disc disease and lumbar radiculopathy. In a
May 23, 2018 Form CA-17, she opined that those diagnosed conditions were due to the accepted
January 2018 employment injury. In both reports, Dr. Khan found that appellant was totally
disabled from work. The Board finds that she did not provide medical rationale explaining the
causal relationship between his diagnosed conditions and attendant disability and the accepted

8

S.S., Docket No. 17-1256 (issued December 13, 2018).

9

See S.C., Docket No. 18-1242 (issued March 13, 2019).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See Y.C., Docket No. 17-1938 (issued January 7, 2019).

12

Supra note 10.

7

work injuries.13 Dr. Khan’s opinion, in a May 29, 2018 Form CA-20 report, that appellant’s
diagnosed conditions were “likely” related to his repetitive work activity is speculative in nature
and thus insufficient to meet appellant’s burden of proof.14 Thus, this evidence is insufficient to
meet appellant’s burden of proof.15
Dr. Gallina’s April 6 and June 15, 2018 reports found that appellant had neck pain and left
greater than the right radiating arm pain. Pain is a description of a symptom rather than a clear
diagnosis of a medical condition.16 Moreover, Dr. Gallina did not provide an opinion on causal
relationship.17 The Board finds that his report is insufficient to establish appellant’s burden of
proof.
The reports from appellant’s physical therapist have no probative medical value in
establishing appellant’s claim as physical therapists are not considered physicians as defined under
FECA.18 As such, this evidence is also insufficient to meet appellant’s burden of proof.
Appellant also submitted diagnostic reports from Drs. Kang, DeLara, Perdik, and
Paruchuri. However, the Board has held that diagnostic studies lack probative value as they do
not provide an opinion on causal relationship between the accepted employment factors and a
diagnosed condition.19
On appeal, counsel contends that the medical evidence of record was sufficient to expand
the acceptance of appellant’s claim to include his diagnosed cervical, thoracic, lumbar, conditions
and additional right and left shoulder, and left knee conditions. For the foregoing reasons, the
Board finds that the medical evidence of record is insufficient to establish that appellant sustained
additional conditions causally related to the accepted employment injuries.

13

S.S., supra note 8.

14

B.M., Docket No. 17-1079 (issued June 4, 2018).

15

See Y.C., supra note 11.

16

B.H., Docket No. 18-1219 (issued January 25, 2019); C.B., Docket No. 09-2027 (issued May 12, 2010); Robert
Broome, 55 ECAB 339 (2004) (the Board has consistently held that pain is a symptom rather than a compensable
medical diagnosis).
17

Supra note 12.

18

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See 5 U.S.C. § 8102(2); S.A., Docket No. 16-1128 (issued November 24, 2017); M.M., Docket No. 16-1617 (issued
January 24, 2017); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as nurses, physician
assistants and physical therapists are not competent to render a medical opinion under FECA). See also Gloria J.
McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal
relationship can only be resolved through the submission of probative medical evidence from a physician).
19

See E.V., Docket No. 18-1617 (issued February 26, 2019); R.G., Docket No. 18-1045 (issued February 1, 2019).

8

LEGAL PRECEDENT -- ISSUE 2
Section 10.5(x) of OWCP’s regulations provides that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness. The term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate
an employee’s physical limitations due to his or her work-related injury or illness is withdrawn
(except when such withdrawal occurs for reasons of misconduct, nonperformance of job duties or
a reduction-in-force), or when the physical requirements of such an assignment are altered so that
they exceed his or her established physical limitations.20
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden of
proof to establish by the weight of the reliable, probative, and substantive evidence, a recurrence
of total disability and to show that he or she cannot perform such light-duty work. As part of this
burden, the employee must show a change in the nature and extent of the light-duty job
requirements.21
Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.22 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.23 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion.24
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability commencing April 18, 2018 causally related to his accepted employment-related
injuries.

20

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

21

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

22

Supra note 5.

23

Supra note 6.

24

Supra note 7.

9

Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. Therefore, he must thus provide medical evidence establishing that he was disabled
due to a worsening of his accepted work-related conditions.25 The Board finds that appellant did
not submit medical evidence to support that he was disabled due to a worsening of his accepted
work-related conditions commencing April 18, 2018.
In an April 17, 2018 Form CA-20 report, Dr. Ross placed a check in a box marked “yes”
indicating that appellant’s diagnosed conditions of right shoulder derangement,
cervical/thoracic/lumbar spine myofascial derangement were caused or aggravated by his accepted
employment injuries. He explained that repetitive use of both shoulders and overhead work caused
the diagnosed conditions. Dr. Ross found that appellant was totally disabled commencing
April 18, 2018. OWCP only accepted right shoulder derangement. It has not accepted the other
diagnosed conditions. Dr. Ross did not adequately explain how appellant’s disability on or after
April 18, 2018 was due to a worsening of his accepted work-related right shoulder condition.26
Moreover, he did not explain how appellant’s other diagnosed conditions were due to a worsening
of his accepted work-related conditions. Without such an explanation, this report of Dr. Ross is
insufficient to establish a recurrence of disability. In a Form CA-17 report and Form OWCP-5c
report dated April 17, 2018, Dr. Ross again reiterated his opinion that appellant’s
cervical/thoracic/lumbar spine and right shoulder derangement were due to his accepted
employment injuries. He also reiterated his opinion that appellant was totally disabled from work.
Dr. Ross did not specifically explain whether appellant sustained a recurrence of disability causally
related to the accepted employment conditions or otherwise provide medical reasoning explaining
why any current condition or disability beginning April 18, 2018 was due to the accepted
employment injuries.27 For the reasons stated, his reports are insufficient to establish appellant’s
burden of proof.
Dr. Katzman’s April 18, August 1 and September 12, 2018 reports diagnosed right
shoulder sprain, cervical radiculopathy, right elbow lateral epicondylitis, and right hand strain. He
opined that the diagnosed conditions were causally related to the January 29, 2018 employment
injury superimposed on his previous right shoulder injury. However, Dr. Katzman did not
specifically explain whether appellant sustained a recurrence of disability causally related to the
accepted employment conditions or otherwise provide medical reasoning explaining why any
current condition or disability beginning April 18, 2018 was due to the accepted employment
injuries.28 Thus, his reports are insufficient to meet appellant’s burden of proof.
Dr. Khan’s May 29, 2018 Form OWCP-5c report found that appellant was totally disabled
from work due to his back and leg pain and numbness. As noted, pain is a description of a symptom
rather than a clear diagnosis of a medical condition.29 Moreover, Dr. Khan did not provide an
25

Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

26

A.P., Docket No. 15-1513 (issued March 2, 2016).

27

D.H., Docket No. 18-0129 (issued July 23, 2018).

28

Id.

29

Supra note 15.

10

opinion as to whether appellant’s disability was due to a worsening of his accepted employmentrelated conditions.30 Likewise, his May 31, 2018 disability certificate did not offer an opinion as
to whether appellant’s disability from work from May 26 through June 27, 2018 was causally
related to a worsening of his accepted employment-related conditions.31 Thus, the Board finds
that his reports are insufficient to establish appellant’s burden of proof.
As noted, appellant must submit rationalized medical evidence supporting causal
relationship between the disabling conditions and the accepted injuries. Furthermore, the medical
evidence must directly address the dates of disability for work for which compensation is
claimed.32 None of the medical evidence of record provided a discussion of how appellant’s
accepted conditions caused total disability during the period in question, or supported a finding
that his newly diagnosed conditions were causally related to the accepted injury.33 Appellant
therefore did not meet his burden of proof.34
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include cervical, lumbar, thoracic conditions and
additional right hand and shoulder conditions as causally related to his accepted employment
injuries. The Board further finds that appellant has not met his burden of proof to establish a
recurrence of total disability, commencing April 18, 2018, causally related to his accepted
employment-related injuries.

30

L.B., supra note 10.

31

Id.

32

C.S., Docket No. 08-2218 (issued August 7, 2009); Sandra D. Pruitt, 57 ECAB 126 (2005).

33

See C.Y., Docket No. 17-0605 (issued January 11, 2018); William A. Archer, 55 ECAB 674 (2004); Fereidoon
Kharabi, 52 ECAB 291 (2001).
34

Supra note 27.

11

ORDER
IT IS HEREBY ORDERED THAT the December 7 and August 17, 2018 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 6, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

